OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
At the conclusion of the trial, the Presiding Justice, sua *831sponte, submitted to the jury a verdict sheet listing the various counts of the indictment and the possible verdicts for each, as he was authorized to do (see, CPL 310.20). He also submitted a second sheet, however, listing the various counts of the indictment and defining the elements of each count in statutory language. In the absence of the consent of the parties, the submission of the second sheet constituted reversible error (see, CPL 310.30; People v Sanders, 70 NY2d 837; see also, People v Brooks, 70 NY2d 896; People v Owens, 69 NY2d 585).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
Order reversed, etc.